OPINION — AG — ** VACANCY — DISTRICT JUDGE — APPOINTMENT ** STATEMENT OF FACTS: "ON JULY 27, 1951, THE COUNTY COMMISSIONERS OF HASKELL COUNTY, APPOINTED, R. WOOD, COUNTY JUDGE OF HASKELL COUNTY, OKLAHOMA (TO FILL A VACANCY IN SAID OFFICE) AND A COPY OF THE RESOLUTION INCLUDED. IT MAY BE NOTED THAT THE RESOLUTION MENTIONED APPOINTING JUDGE WOOD FAILED TO STATE THE TERM OF TIME OF APPOINTMENT AS PROVIDED IN 51 O.S. 10 [51-10] . ON SATURDAY, SEPTEMBER 8, 1951, THE BOARD OF COUNTY COMMISSIONERS OF HASKELL COUNTY, BY APPROPRIATE RESOLUTION, DECLARED THE OFFICE OF COUNTY JUDGE VACANT AS OF THE DATE. CERTAIN REASONS FOR SO DOING SO WERE STATED IN THE RESOLUTION, INCLUDING THE FACT THAT JUDGE WOOD WAS NOT, AT THE TIME OF HIS ALLEGED APPOINTMENT, A RESIDENT OF HASKELL COUNTY, AND THE FURTHER FACT THAT HE WAS CONVICTED OF PUBLIC DRUNKENNESS ON AUGUST 31, 1951, AND BY REASONS OF THESE FACTS THAT JUDGE WOOD HAD NEVER BEEN ELIGIBLE AND, THEREFORE, HAD NEVER QUALIFIED FOR THE OFFICE. WE ASK: ' . . . ARE THE BOARD OF COUNTY COMMISSIONERS, UNDER THE PROVISIONS OF 51 O.S. 8 [51-8], TO DETERMINE THAT THE OFFICE OF COUNTY JUDGE HAS BECOME VACANT AND IF SAID BOARD, UNDER AUTHORITY OF 51 O.S. 10 [51-10] AUTHORIZED TO FILL SAID VACANCY ?" — NEGATIVE (JUDGE, CONVICTION) CITE: 19 O.S. 183 [19-183], 51 O.S. 14 [51-14] (FRED HANSEN)